Citation Nr: 0915536	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-32 999	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
right hip.  

2.  Entitlement to service connection for arthritis of the 
left hip.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with degenerative disc disease, 
narrowing of the L5-S1 disc space, and foraminal spinal 
stenosis, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for arthritis of the right hip and arthritis of 
the left hip as well as a claim of entitlement to an 
increased rating for degenerative joint disease of the lumbar 
spine with degenerative disc disease, narrowing of the L5-S1 
disc space, and foraminal spinal stenosis, currently rated as 
40 percent disabling.  The Veteran's disagreement with that 
decision led to this appeal.  


FINDING OF FACT

On April 15, 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notice from the 
Veteran that as of the date of his letter, February 20009, he 
requested withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
Veteran, who is the appellant, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


